Citation Nr: 1026854	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for left ear 
hearing loss. 

2.   Entitlement to service connection for left ear hearing loss. 

3.   Entitlement to an initial compensable rating for right ear 
hearing loss. 

4.  Entitlement to a rating in excess of 10 percent for a 
deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to April 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened a final 
disallowed claim for bilateral hearing loss, denied service 
connection for left ear hearing loss, granted service connection 
and a noncompensable rating for right ear hearing loss, and 
denied an initial rating in excess of 10 percent for a deviated 
nasal septum.  


FINDINGS OF FACT

1.  In January 2006, the RO denied service connection for 
bilateral hearing loss.  The Veteran did not express timely 
disagreement, and the decision became final. 

2.  Since January 2006, the RO received evidence that is new, not 
cumulative, relevant to the reason for the previous denial, and 
raises a reasonable possibility of substantiating the claim for 
service connection for left ear hearing loss. 

3.  The weight of credible evidence is that the Veteran's left 
ear hearing loss threshold is less than 40 decibels at each of 
the frequencies 500, 1000, 2000, 300, and 4000 Hertz with speech 
discrimination greater than 94 percent.  

4.  The Veteran's right ear hearing loss meets the criteria of 
Level I.  

5.  The Veteran's deviated nasal septum is 75 to 100 percent 
obstructed on the left side and no obstruction on the right side.  

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for left ear hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 

2.  The criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).  

3.  The criteria for a compensable rating for right ear hearing 
loss have not been met at any time during the period covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.85 (2009). 

4.  The criteria for a rating in excess of 10 percent for a 
deviated nasal septum have not been met at any time during the 
period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Regarding the issue of new and material evidence to reopen a 
final disallowed claim for service connection for bilateral 
hearing loss, the Board is granting the petition to reopen the 
claim.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist relevant to the petition to reopen the claim, and 
to this extent only, such error was harmless and will not be 
further discussed.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

For the increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement. VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.
 
In correspondence in April 2008, the RO provided notice that met 
the requirements for the service connection claim.  The notice 
provided the five criteria to substantiate the claim and the 
Veteran's and VA's respective responsibilities to obtain relevant 
evidence.  The correspondence also contained notice that evidence 
was necessary to show that his service-connected nasal septum 
disability had become more severe and caused additional 
disablement.  However, the notice did not ask the Veteran for 
evidence to show the impact of the disability on his employment 
and did not provide a general notice of the criteria in the 
applicable diagnostic code.   After the initial decision on the 
claim in July 2008, the RO provided an adequate notice in August 
2008 with an opportunity to respond.  

While the RO's notice letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the notice requirement is harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated in Pelegrini that it was not requiring the 
voiding or nullification of any agency of original jurisdiction 
(AOJ) action or decision, only finding that appellants are 
entitled to content-complying notice.  The Board concludes that 
the Veteran was not prejudiced by the post- decision notice 
because he was given sufficient time to submit or identify any 
additional evidence necessary to substantiate the claim.  
Moreover, after the notice was provided, the case was 
readjudicated and a statement of the case was provided to the 
appellant in February 2009.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps with duties as a 
sales clerk.   The Veteran contends that he has bilateral hearing 
loss related to acoustic trauma in service, that his hearing 
acuity is more severe than is contemplated by a noncompensable 
rating for his right ear, and that the symptoms of a deviated 
septum are also more severe than is contemplated by the current 
rating.  





Reopening Final Disallowed Claim for 
Service Connection for Bilateral Hearing Loss

In January 2006, the RO denied service connection for bilateral 
hearing loss because the credible evidence of record did not show 
that the Veteran's hearing loss met the regulatory requirements 
for a hearing acuity disability.   The Veteran did not express 
timely disagreement, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).   The RO received the Veteran's petition to 
reopen the claim in April 2008. 

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since January 2006, the RO obtained the results of VA outpatient 
treatment records that contained an otolaryngology examination in 
March 2008 and a VA audiometric examination in July 2008.   The 
Board concludes that this evidence is new because it is not 
cumulative and was not previously considered.  The evidence is 
material as it related to the current level of hearing acuity and 
raises a reasonable possibility of substantiating the claim.  
 
As new and material evidence was received, and to this extent 
only, the Board grants the petition to reopen the claim for 
service connection for left ear hearing loss.  

Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  However, the Court of Appeals for 
Veterans Claims (Court) cited a 1988 medical treatise that stated 
that the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service personnel records showed that the Veteran received basic 
Marine training and was assigned duties as a post-exchange sales 
clerk.  In a claim and statement in August 2005, the Veteran 
noted that he had completed some small firearms familiarization 
training.  He also reported that while deployed to Korea for 
eleven months, he worked in a post exchange and warehouse and 
lived in tents adjacent to an airfield from which helicopters 
flew at low altitudes over the compound.  A discharge physical 
examination in April 1955 showed normal hearing on a whisper 
test.  

In the August 2005 claim, the Veteran further reported that he 
worked after service for a roofing company and as a delivery 
truck driver.  A private audiometric examination the same month 
showed threshold acuity in the left ear of 20 decibels or less at 
500, 1000, and 2000 Hertz and 28 and 33 decibels at 3000 and 4000 
Hertz respectively.  Speech discrimination in the left ear was 84 
percent.  The examiner noted this result as "good 
discrimination." 

In January 2006, a VA audiologist noted a review of the claims 
file and the Veteran's report of difficulty hearing conversation 
in background noise and having to ask speakers for repetition.  
Audiometric testing showed threshold acuity of the left ear as 15 
decibels or less at 500, 1000, 2000, 3000, and 4000 Hertz.  
Speech recognition was 98 percent.  There were no organic left 
ear deficits.  The audiologist diagnosed mild high frequency 
hearing loss bilaterally without further explanation and noted 
that the hearing loss was at least as likely as not caused by or 
a result of a combination of military and occupational noise 
exposure.  

In March 2008, a VA examiner in an otolaryngology clinic noted 
the Veteran's report that his left ear hearing difficulty and 
tinnitus had become more severe.  He reported that he had to ask 
people to repeat their conversation and that his spouse 
complained that the television was too loud.  The examiner 
diagnosed bilateral sensorineural hearing loss and referred the 
Veteran for a determination of eligibility for hearing aids.  

In July 2008, a VA audiologist noted a review of the claims file 
and the Veteran's exposure to helicopter noise in service and 
construction noise after service.  The Veteran reported that he 
continued to have difficulty hearing conversation.  Audiometric 
testing showed threshold hearing acuity in the left ear as 25 
decibels or less at 500, 1000, 2000, 3000, and 4000 Hertz.  
Speech discrimination in the left ear was 100 percent.  The 
audiologist diagnosed moderate sensorineural hearing loss in both 
ears at frequencies from 6000 to 8000 Hertz but noted that the 
hearing acuity in the left ear did not meet the requirements for 
a disability.   

The Board concludes that service connection for left ear hearing 
loss is not warranted because the Veteran's hearing acuity in the 
left ear does not meet the regulatory requirements to constitute 
a disability for VA compensation purposes.  The Board 
acknowledges that on one private examination in August 2005, the 
speech discrimination score for the left ear was less than 94 
percent.  The Board places less probative weight on this single 
test results because all testing showed threshold levels below 40 
decibels at all applicable frequencies and thresholds were above 
26 decibels at only two frequencies.  Furthermore, all subsequent 
speech discrimination testing was greater than 94 percent and all 
subsequent threshold measurements were below 26 decibels.  
Although the most recent examination shows some unrecorded 
hearing loss at frequencies above 6000 Hertz, the weight of 
credible audiometric testing is that the Veteran does not have a 
loss of acuity in the left ear that meets the regulatory 
requirements to constitute a disability.  See 38 C.F.R. § 3.385.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran 
timely appealed the rating initially assigned for right ear 
hearing loss, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the appeal.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Staged ratings are also appropriate for the 
deviated septum increased rating claim when the factual findings 
show distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Right Ear Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four. 
These averages are entered into a table of the rating schedule to 
determine the auditory acuity level of each ear, and these 
auditory acuity levels are entered into another table of the 
rating schedule to determine the percentage disability rating. 
38 C.F.R. § 4.85, Tables VI, VII.  An alternative method of 
rating exceptional patterns of hearing impairment is set forth in 
38 C.F.R. § 4.86 but is not applicable in this case.  If impaired 
hearing is service connected in only one ear, in order to 
determine the percentage evaluation, the nonservice-connected ear 
will be assigned a Roman Numeral I.  38 C.F.R. § 4.85 (f). 

Audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined if 
an extra-schedular evaluation may be assigned.  Extra-schedular 
provisions do not rely exclusively on objective test results to 
determine if referral is warranted.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007). 

The RO received the Veteran's claim for service connection for 
bilateral hearing loss in April 2008.  

In July 2008, a VA audiologist noted a review of the claims file 
and the Veteran's exposure to helicopter noise in service and 
construction noise after service.  The Veteran reported that he 
continued to have difficulty hearing conversation but denied any 
ear infections or drainage.  The Veteran reported experiencing 
tinnitus.  Audiometric testing of the right ear showed thresholds 
as 15, 20, 35, and 45 decibels at 1000, 2000, 3000 and 4000 Hz 
respectively.  The average threshold was 28.75 decibels.  Speech 
recognition was 94 percent.  The audiologist diagnosed mild to 
moderate sensorineural hearing loss in the right ear.  Applying 
the test results to Table VI, an acuity level of I is assigned.  
As a level of I must be assigned to acuity in the nonservice-
connected ear, Table VII yields a noncompensable rating.   The 
Board finds that the examination is adequate because the test 
results are credible, consistent, and suitable for application in 
the appropriate tables and because the examiner noted that the 
impact of the Veteran's disability was limited to difficulty 
understanding conversation.  Therefore, the Board concludes that 
a compensable rating for right ear hearing loss is not warranted 
at any time during the period covered by this appeal.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected right ear hearing loss 
results in a unique disability that is not addressed by the 
rating criteria.  The Veteran reported that the impact of his 
hearing disability is difficulty in understanding conversation 
and the audio portion of television broadcasts.  The Board notes 
that the rating criteria contemplate difficulty in understanding 
speech as that is a component of the audiometric testing.  There 
is no evidence of record that the Veteran uses hearing aids.  
Although the Veteran is retired, there is no evidence that his 
disability would interfere with all forms of employment.  Thus, 
there is no basis for referral of the case for consideration of 
an extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

 As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
Deviated Nasal Septum

A deviated nasal septum warrants a 10 percent rating for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  No higher schedular rating is 
available.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  After a review of the 
nasal symptoms shown in the relevant treatment and examination 
records, the Board concludes that no other diagnostic codes are 
applicable in this case.  There is no evidence of nasal scars, 
exposed nasal passages, loss of one ala, or disfigurement.  

In an April 1955 discharge physical examination, a military 
physician noted that the Veteran had a deviated nasal septum to 
the right.  In an August 2005 claim for service connection, the 
Veteran reported that he had sustained a traumatic injury to his 
nose while working in a post exchange warehouse in service in 
December 1955. 

In March 2004, a private physician noted the deviated septum and 
observed indications of a fracture from an old injury.  The 
physician performed a corrective septoplasty and turbinate 
reduction.  

In January 2006, a VA physician noted the Veteran's reports of 
the injury in December 1954.  The physician noted the residuals 
of the corrective surgery and a significant decrease in the 
Veteran's earlier chronic nosebleeds.  On examination the 
physician noted a deviation to the left with a 25 to 50 percent 
left obstruction.  The physician noted that subjective testing 
showed breathing capacity of 6 on a scale of 1 to 10 on the right 
and 8 on the same scale on the left.  A value of one indicated 
complete blockage and 10 indicated a wide open passage.  In March 
2006, the RO granted service connection and a 10 percent rating 
for a deviated nasal septum, effective in September 2005, the 
date of receipt of the claim. 

In April 2008, the same VA physician noted the record of his 
previous examination and the Veteran's report that the symptoms 
of the deviated septum had become more severe with increased 
difficulty breathing through the left side.  The Veteran reported 
increased airflow by lifting the tip of his nose.  He also 
reported that he moved to a residence with hot air heating that 
dried his nasal passages and required moistening three times 
daily with saline nasal spray.  On examination, the physician 
noted a mild degree of left nasal alar collapse and a left septal 
deviation of 75 to 100 percent nasal obstruction.  Subjective 
testing indicated a breathing capacity of 7 on the left and 10 on 
the right using the same scale as noted above.  The physician 
noted that the improvement caused by lifting the nose was caused 
by a loss of tissue elasticity and a sagging of the tip of the 
nose

The Board concludes that a rating in excess of 10 percent for a 
deviated nasal septum is not warranted at any time during the 
period covered by this appeal.  As the Veteran is currently 
assigned the maximum rating for the only applicable diagnostic 
code, any increased rating requires extraschedular consideration.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  Although the percentage deviation on the 
left increased from 50 to 75 percent on the left, there is no 
obstruction on the right.  Subject testing was substantially the 
same and also indicated no complete obstruction on one side.   
The Veteran has not presented any evidence that his particular 
deviated nasal septum results in a unique disability that is not 
addressed by the rating criteria.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

As new and material evidence was received, and to this extent 
only, the petition to reopen a claim for service connection for 
left ear hearing loss is granted. 

Service connection for left ear hearing loss is denied. 

A compensable rating for right ear hearing loss is denied. 

A rating in excess of 10 percent for a deviated nasal septum is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


